Citation Nr: 1608719	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-47 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the left knee with subluxation for the period from July 11, 2013, to August 20, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the left knee with a scar prior to July 11, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee with a scar for the period from July 11, 2013, to August 20, 2013.

4.  Entitlement to an evaluation in excess of 30 percent for status-post total knee replacement on or after October 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to April 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a June 2015 rating decision, the RO decreased the evaluation for degenerative arthritis of the left knee with a scar and assigned a 10 percent evaluation, effective from July 11, 2013.  The RO also granted service connection for degenerative arthritis of the left knee with subluxation, and assigned a separate 20 percent evaluation, effective from July 11, 2013.  In addition, the RO assigned a temporary total evaluation for a left knee disability, status-post total knee replacement, effective from August 20, 2013, and a 30 percent evaluation effective from October 1, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2011 substantive appeal, the Veteran requested a personal hearing at the RO in Boston.  A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the AOJ must schedule the appellant for the requested hearing.  As Travel Board hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a hearing at the RO in Boston, Massachusetts, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




